Exhibit 10.1

AMPIO PHARMACEUTICALS, INC.

$24,650,000

EQUITY DISTRIBUTION AGREEMENT

 

April 12, 2019

 

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

 

Ladies and Gentlemen:

 

Ampio Pharmaceuticals, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Canaccord Genuity LLC (“Canaccord”), as of
the date first written above, as follows:

1.         Issuance and Sale of Shares.  The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it will issue and sell through Canaccord, acting as
sales agent, shares of common stock, $0.0001 par value per share (the “Common
Shares”), of the Company (the “Shares”) having an aggregate offering price of up
to $24,650,000.  The Shares will be sold on the terms set forth herein at such
times and in such amounts as the Company and Canaccord shall agree from time to
time.  The issuance and sale of the Shares through Canaccord will be effected
pursuant to the Registration Statement (as defined in Section 6(a)) filed by the
Company and declared effective by the United States Securities and Exchange
Commission (the  “Commission”).

2.         Placements.

(a)        Placement Notice.  Each time that the Company wishes to issue and
sell Shares hereunder (each, a “Placement”), it will notify Canaccord by e-mail
notice (or other method mutually agreed to in writing by the parties) containing
the parameters within which it desires to sell the Shares, which shall at a
minimum include the number of Shares (“Placement Shares”) to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Shares that may be sold in any one Trading Day (as defined in Section 3) and
any minimum price below which sales may not be made (a “Placement Notice”), a
form of which shall be mutually agreed upon by the Company and Canaccord.  The
Placement Notice shall originate from any of the individuals (each an
“Authorized Representative”) from the Company set forth on Schedule 1 (with a
copy to each of the other individuals from the Company listed on such schedule),







--------------------------------------------------------------------------------

 



 

and shall be addressed to each of the individuals from Canaccord set forth on
Schedule 1 attached hereto, as such Schedule 1 may be amended from time to time.
The Placement Notice shall be effective upon confirmation by Canaccord unless
and until (i) Canaccord declines to accept the terms contained therein for any
reason, in its sole discretion, in accordance with the notice requirements set
forth in Section 4, (ii) the entire amount of the Placement Shares have been
sold, (iii) the Company suspends or terminates the Placement Notice in
accordance with the notice requirements set forth in Section 4, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, or (v) the Agreement has been terminated under
the provisions of Section 12.

(i)        Placement Fee.  The amount of compensation to be paid by the Company
to Canaccord with respect to each Placement (in addition to any expense
reimbursement pursuant to Section 7(i)(ii)) shall be equal to 3.0% of gross
proceeds from each Placement.

(ii)       No Obligation.  It is expressly acknowledged and agreed that neither
the Company nor Canaccord will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Canaccord, and then only upon the terms specified therein
and herein.  It is also expressly acknowledged that Canaccord will be under no
obligation to purchase Shares on a principal basis.  Unless otherwise provided
herein, in the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice control.

3.         Sale of Placement Shares by Canaccord.  Subject to the terms and
conditions of this Agreement, upon the Company’s issuance of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, Canaccord will use its commercially reasonable efforts consistent
with its normal trading and sales practices to sell on behalf of the Company and
as agent, such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice.  The Company acknowledges
that Canaccord will conduct the sale of Placement Shares in compliance with
applicable law, rules and regulations including, without limitation, Regulation
M under the Securities Exchange Act of 1934, as amended (the  “Exchange Act”),
and the NYSE American LLC and that such compliance may include a delay in
commencement of sales efforts after receipt of a Placement Notice.  Canaccord
will provide written confirmation to the Company, as provided in Section 13, no
later than the opening of the Trading Day (as defined below) next following the
Trading Day on which they have made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to Canaccord with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company. Canaccord may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), including
without limitation sales made directly on the NYSE American, on any other
existing trading market for the Common Shares or to or through a market maker in
a transaction consummated other than on an exchange,





-2-

--------------------------------------------------------------------------------

 



 

or in negotiated transactions at market prices prevailing at the time of sale or
at prices related to such prevailing market prices.  Notwithstanding anything to
the contrary set forth in this Agreement or a Placement Notice, the Company
acknowledges and agrees that (i) there can be no assurance that Canaccord will
be successful in selling any Placement Shares or as to the price at which any
Placement Shares are sold, if at all, and (ii) Canaccord will incur no liability
or obligation to the Company or any other person or entity if they do not sell
Placement Shares for any reason other than a failure by Canaccord to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell on behalf of the Company and as agent such Placement Shares as
provided under this Section 3. For the purposes hereof, “Trading Day” means any
day on which the NYSE American is open for trading.

4.         Suspension of Sales.

(a)        The Company or Canaccord may, upon notice to the other party in
writing, by telephone (confirmed immediately by verifiable facsimile
transmission or e-mail) or by e-mail notice (or other method mutually agreed to
in writing by the parties), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. The Company agrees that no such notice shall be
effective against Canaccord unless it is made to one of the individuals named on
Schedule 1 hereto, as such Schedule may be amended from time to time.

(b)        Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and Canaccord (provided Canaccord has been given prior written
notice of such by the Company, which notice Canaccord agrees to treat
confidentially) agree that no sale of Placement Shares will take place.

5.         Settlement.

(a)        Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Business Day (or such earlier day as is agreed by the
parties to be industry practice for regular-way trading) following the date on
which such sales are made (each a “Settlement Date”). The amount of proceeds to
be delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, (ii) any other
amounts due and payable by the Company to Canaccord hereunder pursuant to
Section 7(i) hereof, and (iii) any transaction fees imposed by any governmental
or self-regulatory organization in respect of such sales.

(b)        Delivery of Shares.  On each Settlement Date, the Company will, or
will cause its transfer agent to, electronically transfer the Placement Shares
being sold by





-3-

--------------------------------------------------------------------------------

 



 

crediting Canaccord’s accounts or its designee’s account at The Depository Trust
Company through its Deposit/Withdrawal At Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Placement Shares, which in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form, Canaccord will, on
each Settlement Date, deliver the related Net Proceeds in same day funds
delivered to an account designated by the Company prior to the Settlement Date.
If the Company defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10 hereto, it will (i) hold
Canaccord  harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Canaccord any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default; provided, however, that without limiting
Section 10 herein, the Company shall not be obligated to pay Canaccord any
commission, discount or other compensation on any Placement Shares that it is
not possible to settle due to: (i) a suspension or material limitation in
trading in securities generally on the NYSE American; or (ii) a material
disruption in securities settlement or clearance services in the United States.

6.         Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, Canaccord that:

(a)        Registration Statement and Prospectus.  The Common Shares are
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission (the “Commission Documents”) since the
Company has been subject to the requirements of Section 12 of the Exchange Act,
and all of such filings required to be filed within the last 12 months have been
made on a timely basis.  The Common Shares are currently quoted on the NYSE
American under the trading symbol “AMPE”.  The Company and the transactions
contemplated hereby meet the requirements for use of Form S-3 under the
Securities Act and the rules and regulations thereunder or the interpretations
thereof by the Commission (“Rules and Regulations”), including but not limited
to the transaction requirements for an offering made by the issuer set forth in
Instruction I.B.6 to Form S-3. The Company has prepared and filed with the
Commission a registration statement on Form S-3 (File No. 333-217094) with
respect to the Shares to be offered and sold by the Company pursuant to this
Agreement.  Such registration statement, at any given time, including the
amendments thereto at such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents otherwise
deemed to be a part thereof or included therein by the rules and regulations
under the Securities Act, is herein called the “Registration Statement.”  The
Registration Statement, including the base prospectus contained therein (the
“Base Prospectus”) was prepared by the Company in conformity with the
requirements





-4-

--------------------------------------------------------------------------------

 



 

of the Securities Act and all applicable Rules and Regulations.  One or more
prospectus supplements relating to the Placement Shares (the “Prospectus
Supplements,” and together with the Base Prospectus and any amendment thereto
and all documents incorporated therein by reference, the “Prospectus”) have been
or will be prepared by the Company in conformity with the requirements of the
Securities Act and all applicable Rules and Regulations and have been or will be
filed with the Commission in the manner and time frame required by the
Securities Act and the Rules and Regulations.  Any amendment or supplement to
the Registration Statement or Prospectus required by this Agreement will be so
prepared and filed by the Company and, as applicable, the Company will use
commercially reasonable efforts to cause it to become effective as soon as
reasonably practicable.  No stop order suspending the effectiveness of the
Registration Statement has been issued, and no proceeding for that purpose has
been instituted or, to the knowledge of the Company, threatened by the
Commission.  No order preventing or suspending the use of the Base Prospectus,
the Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus
has been issued by the Commission.  Copies of all filings made by the Company
under the Securities Act and all Commission Documents that were filed with the
Commission have either been delivered to Canaccord or made available to
Canaccord on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system (“EDGAR”).  Any reference herein to the Registration Statement, the
Prospectus, or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated (or deemed to be incorporated) by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act, and
any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement or Prospectus shall be deemed to refer to
and include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein.  For the purposes of
this Agreement, the “Applicable Time” means, with respect to any Shares, the
time of sale of such Shares pursuant to this Agreement.

(b)        No Misstatement or Omission.  Each part of the Registration
Statement, when such part became or becomes effective, at any deemed effective
date pursuant to Rule 430B(f)(2) on the date of filing thereof with the
Commission and at each Applicable Time and Settlement Date, and the Prospectus,
on the date of filing thereof with the Commission and at each Applicable Time
and Settlement Date, conformed or will conform in all material respects with the
requirements of the Securities Act and the Rules and Regulations; each part of
the Registration Statement, when such part became or becomes effective, did not
or will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus, on the date of filing thereof with
the Commission, and the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and with respect to any Shares, together with the public offering
price of such Shares, the “Disclosure Package”) and at each Applicable Time and
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact





-5-

--------------------------------------------------------------------------------

 



 

necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; except that the foregoing shall not apply
to statements or omissions in any such document made in reliance on information
furnished in writing to the Company by Canaccord expressly stating that such
information is intended for use in the Registration Statement, the Prospectus,
or any amendment or supplement thereto, or in any Issuer Free Writing
Prospectus(es).

(c)        Conformity with Securities Act and Exchange Act.  The documents
incorporated by reference in the Registration Statement or the Prospectus, or
any amendment or supplement thereto, when they became effective under the
Securities Act or were filed with the Commission under the Exchange Act, as the
case may be, conformed in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder, and none of such documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
any further documents so filed and incorporated by reference in the Registration
Statement or the Prospectus or any further amendment or supplement thereto, when
such documents become effective or are filed with the Commission, as the case
may be, will conform to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided however, that this representation and warranty
shall not apply to any statements or omissions (a) that have been corrected in a
filing that has been incorporated by reference in the Prospectus not less than
24 hours prior to the relevant Applicable Time or (b) made in reliance on
information furnished in writing to the Company by Canaccord intended for use in
any such document.

(d)        Financial Statements; Non-GAAP Financial Measures. The financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus, together with the related schedules and notes, present fairly,
in all material respects, the financial position of the Company as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis throughout the periods covered thereby (except as
otherwise stated therein and subject in the case of unaudited financial
statements to the absence of footnotes and normal year end adjustments), and any
supporting schedules included or incorporated by reference in each of the
Registration Statement present fairly, in all material respects, the information
required to be stated therein; and the other financial information regarding the
Company included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus has been derived from the accounting
records of the Company and presents fairly, in all material respects, the
information shown thereby.





-6-

--------------------------------------------------------------------------------

 



 

(e)        Organization and Good Standing. The Company is duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority necessary to hold its properties and
conduct its business where it is engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not have a
material adverse effect on the business, properties, management, financial
position, shareholders’ equity, results of operations or prospects of the
Company or on the performance by the Company of its obligations under this
Agreement (a “Material Adverse Effect”). The Company does not own, directly or
indirectly, any shares of stock or any other equity interests or long-term debt
securities of any corporation, firm, partnership, joint venture, association or
other entity.

(f)        Subsidiaries.  The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed on Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2018 hereto (the “Subsidiaries”). Except as
described in the Prospectus, all of the assets described in the Prospectus as
owned by a Subsidiary of the Company are owned directly by such Subsidiary. Each
of the Subsidiaries has been duly formed and is validly existing (and in good
standing, where applicable) under the laws of the jurisdiction of its formation,
has full power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement and the
Prospectus and is duly qualified to transaction business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified or in good standing or having such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect.

(g)        Title to Real and Personal Property. Except as described in the
Registration Statement, the Disclosure Package or the Prospectus, the Company
has good and marketable title in fee simple (in the case of real property) to,
or has valid and marketable rights to lease or otherwise use, all items of real
and personal property and assets that are material to the business of the
Company, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company or (ii) could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(h)        No Unlawful Payments.  Neither the Company nor, to the knowledge of
the Company, any director, officer, employee, agent, affiliate or other person
acting on behalf of the Company has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) taken an act in
furtherance of any





-7-

--------------------------------------------------------------------------------

 



 

bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
The Company has instituted and maintains and will continue to maintain policies
and procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws. For purposes of this Agreement, except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act.

(i)        Investment Company Act.  Neither the Company nor the Subsidiaries, is
now or, after giving effect to the offering and sale of the Shares, will be
required to register as an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

(j)        Capitalization.  The Company has authorized and outstanding
capitalization as set forth in the Registration Statement and the Prospectus,
and all of the issued capital shares of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable and have been issued
in compliance with all applicable United States federal and state and, to the
knowledge of the Company, all other applicable foreign securities laws; and all
of the issued capital shares of the Subsidiaries of the Company have been duly
and validly authorized and issued and are fully paid and non-assessable and the
shares of such Subsidiaries are owned directly or indirectly by the Company and,
except as set forth in the Registration Statement, the Disclosure Package and
the Prospectus, are held free and clear of all Encumbrances.  Except as set
forth in the Registration Statement and the Prospectus, and except with respect
to equity awards issued under the Company’s equity incentive plans, there are no
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital shares of the Company.

(k)       The Shares.  The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued, fully
paid and non-assessable, free and clear of all Encumbrances and will be issued
in compliance with all applicable United States federal and state and all other
applicable foreign securities laws; the capital shares of the Company, including
the Common Shares, conform in all material respects to the description thereof
contained in the Registration Statement and the Common Shares, including the
Placement Shares, will conform to the description thereof contained in the
Prospectus as amended or supplemented. Neither the shareholders of the Company,
nor any other person or entity have any preemptive rights or rights of first
refusal with respect to the Placement Shares or other rights to purchase or
receive any of the Placement Shares or any other securities or assets of the
Company, and no person has the right, contractual or otherwise, to cause the
Company to issue to it, or register pursuant to the Securities Act, shares or
other securities or assets of the Company upon the issuance or sale of the
Placement Shares other than such rights that (i) are disclosed in the
Registration Statement and the Prospectus and (ii) have been duly and validly
waived in writing.





-8-

--------------------------------------------------------------------------------

 



 

(l)        No Material Changes.  Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Disclosure Package, and except as may be otherwise stated or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package, (i) neither the Company nor the Subsidiaries has sustained any material
loss or interference with the business of the Company and its Subsidiaries,
taken as a whole, including without limitation, from fire, explosion, flood or
other calamity or damage to any asset, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree;
(ii) there have been no transactions entered into by the Company or the
Subsidiaries which are material to the Company and its Subsidiaries, considered
as a whole, (iii) there has not been any change, development, or event that has
caused, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (iv) since the date of the latest
financial statements included or incorporated by reference in the Registration
Statement and the Prospectus there has not been any material change, on a
consolidated basis, in the authorized capital shares of the Company and its
Subsidiaries, any material increase in the short-term debt or long-term debt of
the Company and its Subsidiaries, on a consolidated basis, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital shares, or any Material Adverse Effect, or any
development reasonably likely to cause or result in a Material Adverse Effect.

(m)      Legal Proceedings. Except as described in the Registration Statement,
the Disclosure Package and the Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company is or may reasonably be expected to become a party or to which any
property of the Company is or may reasonably be expected to become the subject
that, individually or in the aggregate, if determined adversely to the Company,
could reasonably be expected to have a Material Adverse Effect; to the knowledge
of the Company, no such investigations, actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others; and (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required under
the Securities Act to be described in the Registration Statement, the Disclosure
Package or the Prospectus that are not so described in the Registration
Statement, the Disclosure Package and the Prospectus and (ii) there are no
statutes, regulations or contracts or other documents that are required under
the Securities Act to be filed as exhibits to the Registration Statement or
described in the Registration Statement, the Disclosure Package or the
Prospectus that are not so filed as exhibits to the Registration Statement (or
the documents incorporated by reference therein) or described in the
Registration Statement, the Disclosure Package and the Prospectus.

(n)       Authorization; Enforceability.

(i)         The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, to





-9-

--------------------------------------------------------------------------------

 



 

provide the representations, warranties and indemnities under this Agreement and
all necessary action has been duly and validly taken by the Company to authorize
the execution, delivery and performance of this Agreement.  This Agreement has
been duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to
indemnification and contribution hereunder may be limited by applicable law and
except as enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether applied
in a proceeding in law or equity).

(ii)       The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares by the Company and the
consummation by the Company of the transactions contemplated by this Agreement
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, (ii) result in any violation of the provisions of the charter or
by-laws of the Company or (iii) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

(o)        No Violations or Default.  The Company is not (i) in violation of its
charter or by-laws; (ii) in default, and no event has occurred that, with notice
or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

(p)        Compliance with Laws.  The Company has  not violated and is in
compliance with all material laws, statutes, ordinances, regulations, rules and
orders of each foreign, federal, state or local government and any other
governmental department or agency having jurisdiction over the Company,  and any
judgment, decision, decree or order of any court or governmental agency,
department or authority





-10-

--------------------------------------------------------------------------------

 



 

having jurisdiction over the Company, except for such violations or
noncompliance which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(q)        Consents and Permits.  The Company possesses all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of its properties or the conduct of its business as described in the
Registration Statement, the Disclosure Package and the Prospectus, except where
the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
has not received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement, except for (i)
where the failure to obtain any such consent, approval, authorization, order,
registration or qualification would not, individually or in the aggregate,
affect the Company's ability to consummate the transactions contemplated by this
Agreement, and (ii) the registration of the Shares under the Securities Act and
such consents, approvals, authorizations, orders and registrations or
qualifications as may be required by the Financial Industry Regulatory
Authority, Inc. (“FINRA”), the NYSE American, or under applicable state
securities laws in connection with the transactions contemplated by this
Agreement.

(r)        Insurance.  Other than as set forth in the Prospectus, the Company
has insurance covering its properties, operations, personnel and businesses
which insurance is in amounts and insures against such losses and risks that the
Company believes are prudent and customary for a company of its size and in the
business in which it is engaged, and adequate to protect the Company and its
business; the Company has not (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

(s)        Environmental Laws. Other than as set forth in the Prospectus, the
Company and its Subsidiaries have obtained all environmental permits, licenses
and other authorizations required by federal, state, foreign and local law
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), in





-11-

--------------------------------------------------------------------------------

 



 

order to conduct their businesses as described in the Prospectus except where
the failure to obtain a particular environmental permit, license, or
authorization, has not or would not reasonably be expected to, either
individually or in the aggregate, result in a Material Adverse Effect; the
Company and the Subsidiaries are conducting their businesses in compliance in
all material respects with such permits, licenses and authorizations and with
applicable environmental laws; and, except as described in the Prospectus, the
Company is not in violation of any federal, state, foreign or local law or
regulation relating to the storage, handling, disposal, release or
transportation of hazardous or toxic materials except for such violations or
noncompliance which, individually or in the aggregate, would not have a Material
Adverse Effect.

(t)        Independent Public Accountants.  Plante & Moran PLLC, which has
certified certain financial statements of the Company, is an independent
registered public accounting firm with respect to the Company within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(u)       Forward-Looking Statements.  No forward looking statement within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act
contained in the Commission Documents, the Registration Statement or the
Prospectus, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(v)       Intellectual Property.  Except as would not reasonably be expected to
have a Material Adverse Effect, (i) the Company and each of its subsidiaries own
all right, title and interest in or otherwise have the right to use all patents,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names and other intellectual
property rights (collectively, “Intellectual Property”) that is necessary for,
used or held for use in, or otherwise exploited in connection with, the conduct
of the business now operated by them and as proposed to be operated, and (ii) to
the Company’s knowledge, neither the Company nor any of its subsidiaries is
infringing, misappropriating, diluting or otherwise violating the Intellectual
Property of any third party. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus or as would not reasonably be expected
to have a Material Adverse Effect, (i) no action, suit, claim, or other
proceeding is pending, or to the Company’s knowledge, is threatened, alleging
that the Company or any of its subsidiaries is infringing, misappropriating,
diluting, or otherwise violating the Intellectual Property of any third party in
any respect, (ii) to the Company’s knowledge, no third party is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
the Company or any of its subsidiaries in any respect, and (iii) no action,
suit, claim, or other proceeding is pending, or to the Company’s knowledge, is
threatened, challenging the validity, enforceability, scope, registration,
ownership or use of any Intellectual Property of the Company or any of its
subsidiaries that is, singly or in the aggregate, necessary to its





-12-

--------------------------------------------------------------------------------

 



 

business (with the exception of office actions in connection with applications
for the registration or issuance of such Intellectual Property).

(w)      Taxes. The Company was not, for the immediately preceding taxable year,
treated as, will not, for the current taxable year, be treated as, and does not
anticipate that, for any subsequent taxable year, it will be treated as a
“passive foreign investment company,” a “foreign investment company” or a
“foreign personal holding company” for United States federal income tax
purposes.

(i)        The Company has filed all United States federal and state and all
other applicable local and foreign income tax returns which have been required
to be filed, except in any case in which the failure to so file would not have a
Material Adverse Effect.

(ii)       The Company has paid all federal, state and local and other foreign
taxes required to be paid and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing would otherwise be
delinquent, except, in all cases, for any such tax, assessment, fine or penalty
that is being contested in good faith and except in any case in which the
failure to so pay would not result in a Material Adverse Effect.

(iii)      No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of
Canaccord to any political subdivision or taxing authority in connection with
the sale and delivery by the Company of the Placement Shares to or for the
account of Canaccord or the sale and delivery by Canaccord of the Placement
Shares to the purchasers thereof.

(x)        Disclosure Controls.

(i)        The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (a) are designed to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the preparation of the Registration
Statement; (b) have been evaluated for effectiveness as of the date of the
filing of the Registration Statement with the Commission; and (c) are effective
in all material respects to perform the functions for which they were
established.

(ii)       The Company (a) makes and keeps accurate books and records and
(b) maintains internal accounting controls which provide reasonable assurance
that (1) transactions are executed in accordance with management’s
authorization, (2) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(3) access to its assets is permitted only in





-13-

--------------------------------------------------------------------------------

 



 

accordance with management’s authorization and (4) the reported accountability
for its assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

(y)        Accounting Controls.  There is no (i) significant deficiency or
material weakness in the design or operation of internal controls over financial
reporting; or (ii) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls
over financial reporting.

(z)        Certain Market Activities.  The Company has not taken, directly or
indirectly, without giving effect to activities by Canaccord, any action
designed to, or that might be reasonably expected to, cause or result in
stabilization or manipulation of the price of the Common Shares.

(aa)      Broker/Dealer Relationships.  Neither the Company nor the Subsidiaries
or any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

(bb)     Sarbanes-Oxley.  There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(cc)      Finder’s Fees.  Neither the Company nor the Subsidiaries has incurred
any liability for any brokerage commission, finder’s fees or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to Canaccord pursuant to this Agreement.

(dd)     Labor Disputes.  There are no existing or, to the knowledge of the
Company, threatened labor disputes with the employees of the Company or its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.

(ee)      Canaccord Purchases.  The Company acknowledges and agrees that
Canaccord has informed the Company that Canaccord may, to the extent permitted
under the Securities Act and the Exchange Act, purchase and sell Common Shares
for Canaccord’s own account and for the account of its clients at the same time
as sales of Placement Shares occur pursuant to this Agreement.

(ff)       No Registration Rights. Except as may be described in the Prospectus,
neither the Company nor its Subsidiaries is party to any agreement that provides
any person with the right to require the Company or its Subsidiaries to register
any securities





-14-

--------------------------------------------------------------------------------

 



 

for sale under the Securities Act by reason of the filing of the Registration
Statement with the Commission or the issuance and sale of the Placement Shares.

(gg)     Prospectus Disclosure.  The statements set forth in the Registration
Statement and the Prospectus under the caption “Description of Capital Stock”
insofar as they purport to constitute a summary of the terms of the Shares, and
under the caption “Plan of Distribution,” insofar as they purport to describe
the provisions of the laws and documents referred to therein, are accurate and
complete in all material respects.

(hh)     No Conflicts with Sanctions Laws. Neither the Company, nor, to the
knowledge of the Company, any of its directors, officers, employees, agents, or
affiliates, is currently the subject or the target of any sanctions administered
or enforced by the U.S. Government, (including, without limitation, the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company located, organized or resident in a country or
territory that is the subject or the target of Sanctions; and the Company will
not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person, or in any country or
territory, that, at the time of such funding or facilitation, is the subject or
the target of Sanctions, or (ii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.

(ii)       Compliance with Money Laundering Laws. The operations of the Company
are and have been conducted at all times in material compliance with applicable
financial record keeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(jj)       Off-Balance Sheet Arrangements.  There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for





-15-

--------------------------------------------------------------------------------

 



 

its capital resources, including those Off Balance Sheet Transactions described
in the Commission’s Statement about Management’s Discussion and Analysis of
Financial Conditions and Results of Operations (Release Nos. 33-8056; 34-45321;
FR-61), required to be described in the Prospectus which have not been described
as required.

(kk)     ERISA.  Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of Section
406 of ERISA or Section 4975 of the Code, has occurred which would result in a
material liability to the Company with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

(ll)       No Misstatement or Omission in an Issuer Free Writing
Prospectus.  Each issuer free writing prospectus, as defined in Rule 405 under
the Securities Act (an “Issuer Free Writing Prospectus”), as of the Applicable
Time did not or will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Company makes no representation or
warranty with respect to any statement contained in any Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Company by and through Canaccord intended for use therein.

(mm)   Conformity of Issuer Free Writing Prospectus.  Each Issuer Free Writing
Prospectus conformed or will conform in all material respects with the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act.  Each Issuer Free
Writing Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified.  The Company has not made any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus without the
prior written consent of





-16-

--------------------------------------------------------------------------------

 



 

Canaccord.  The Company has retained in accordance with the Securities Act all
Issuer Free Writing Prospectuses that were not required to be filed pursuant to
the Securities Act.

(nn)     Possession of Licenses and Permits. The Company and each of its
subsidiaries possess such permits, licenses, certificates, approvals,
clearances, consents and other authorizations (collectively, “Governmental
Licenses”) issued by any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company and its subsidiaries or any of their properties, assets or
operations (each, a “Governmental Entity”) necessary to conduct the business now
operated by them, including, without limitation, all such Governmental Licenses
required by the United States Food and Drug Administration (the “FDA”), except
where the failure so to possess would not reasonably be expected to, singly or
in the aggregate, result in a Material Adverse Effect. The Company and each of
its subsidiaries are in compliance with the terms and conditions of all
Governmental Licenses and, to the Company’s knowledge, no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination thereof or result in any other material impairment of the rights of
the holder of any Government License, except where the failure so to comply
would not reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect. All of the Governmental Licenses are valid and in full
force and effect. Neither the Company nor any of its subsidiaries (a) has
received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. Governmental Entity or third party alleging that any product, operation
or activity is in violation of any Health Care Laws (as defined below) or
Governmental Licenses and has no knowledge that any such Governmental Entity or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (b) has received a FDA Form 483 or notice
that the FDA or any other Governmental Entity has taken, is taking or intends to
take regulatory action, including, without limitation, any warning letter,
untitled letter or similar correspondence or notice, and has knowledge that the
FDA or any other Governmental Entity is considering such action; (c) has, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, safety alert, or similar notice or
action relating to any alleged product defect or violation of Health Care Laws;
and (d) is a party to any corporate integrity agreement, deferred prosecution
agreement, monitoring agreement, consent decree, settlement order, or similar
agreements, or has any reporting obligations pursuant to any such agreement,
plan or correction or other remedial measure entered into with any Governmental
Entity. Neither the Company nor any of its subsidiaries nor their respective
officers, directors, employees, agents or contractors have been or are currently
excluded from participation in the Medicare and Medicaid programs or any other
state or federal health care program.

(oo)     Compliance with Healthcare Laws. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and each of its
subsidiaries are





-17-

--------------------------------------------------------------------------------

 



 

conducting their respective businesses in compliance with all applicable health
care laws, rules, and regulations of each jurisdiction in which they conduct
business (collectively, the “Health Care Laws”), including, without limitation,
(A) the Federal Food, Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.), the
Public Health Service Act (42 U.S.C. § 262) and the rules and regulations
promulgated thereunder (as amended, collectively, the “FFDCA”), (B) all
applicable federal and state fraud and abuse laws, including, without
limitation, the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the
Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31 U.S.C. § 3729 et
seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), Sections
1320a-7 and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes, (C) the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
(18 U.S.C. §§669, 1035, 1347 and 1518; 42 U.S.C. §1320d et seq.) as amended by
the Health Information Technology for Economic and Clinical Health Act of 2009
and the regulations promulgated thereunder, (D) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (42 U.S.C. §1395w-101 et seq.) and
the regulations promulgated thereunder, (E) the Patient Protection and
Affordable Care Act, as amended by the Health Care and Education Affordability
Reconciliation Act of 2010, (F) Medicare (Title XVIII of the Social Security
Act) and the regulations promulgated thereunder, and (G) Medicaid (Title XIX of
the Social Security Act) and the regulations promulgated thereunder, each of
such applicable laws, rules and regulations as may be amended from time to time.
Neither the Company nor any of its subsidiaries is the subject of any pending
or, to the knowledge of the Company, threatened investigation in respect of the
Company, its subsidiaries or the Company’s products, by the FDA pursuant to its
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”
Final Policy set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto. Neither the Company nor or its subsidiaries nor, to the
knowledge of the Company, any of the Company’s officers, employees or agents has
been convicted of any crime or engaged in any conduct that could result in a
debarment or exclusion (A) under 21 U.S.C. Section 335a, or (B) any similar
applicable law. As of the date hereof, no claims, actions, proceedings or
investigations that would reasonably be expected to result in such a debarment
or exclusion are pending against the Company or any of its subsidiaries, or to
the knowledge of the Company, any of its officers, employees or agent, or, to
the knowledge of the Company, threatened against the Company, its subsidiaries
or any of their respective officers, employees or agents.

(pp)      Non-Clinical Studies and Clinical Trials. The pre-clinical and other
non-clinical studies and clinical trials conducted by or on behalf of the
Company and each of its subsidiaries or in which any of their respective
products or product candidates were studied, were and, if still pending, are
being conducted in accordance with experimental protocols, procedures and
controls and with all applicable local, state, federal and foreign laws, rules,
and regulations, including, without limitation, the FFDCA. None of the
descriptions of the non-clinical studies and clinical trials conducted by or on
behalf of the Company and each of its subsidiaries contained in the Registration
Statement, the Disclosure Package and





-18-

--------------------------------------------------------------------------------

 



 

the Prospectus contains an untrue statement of a material fact or omits to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Company is not aware of any non-clinical
studies or clinical trials the results of which the Company believes reasonably
call into question the study or trial results described or referred to in the
Registration Statement, the Disclosure Package and the Prospectus when viewed in
the context in which such results are described. Neither the FDA nor any other
Governmental Entity has caused or ordered the termination or suspension of any
clinical trial or nonclinical study or threatened to initiate, any action to
place a clinical hold or otherwise terminate or suspend any ongoing studies or
clinical trials.

7.         Covenants of the Company.  The Company covenants and agrees with
Canaccord that:

(a)        Registration Statement Amendments.  After the date of this Agreement
and during the period in which a prospectus relating to the Placement Shares is
required to be delivered by Canaccord under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 or
Rule 173(a) under the Securities Act), (i) the Company will notify Canaccord
promptly of the time when any subsequent amendment to the Registration Statement
has been filed with the Commission and has become effective (each, a
“Registration Statement Amendment Date”) or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information; (ii) the Company will file promptly all other material required to
be filed by it with the Commission pursuant to Rule 433(d) under the Securities
Act; (iii) it will prepare and file with the Commission, promptly upon
Canaccord’s request, any amendments or supplements to the Registration Statement
or Prospectus that, in Canaccord’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by
Canaccord (provided, however, that the failure of Canaccord to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect Canaccord’s right to rely on the representations and warranties made by
the Company in this Agreement); and (iv) the Company will submit to Canaccord a
copy of any amendment or supplement to the Registration Statement or Prospectus
a reasonable period of time before the filing thereof and will afford Canaccord
and Canaccord’s counsel a reasonable opportunity to comment on any such proposed
filing prior to such proposed filing; and the Company will cause each amendment
or supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Rules and Regulations
or, in the case of any document to be incorporated therein by reference, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed. Following the expiration of the Company’s registration
statement on Form S-3 (File No. 333-217094), the Company agrees to use its
reasonable efforts to prepare and file a new registration statement on Form S-3
(the “New Registration Statement”). The Company and Canaccord each agree to
enter into an amendment to this Agreement substantially





-19-

--------------------------------------------------------------------------------

 



 

in the form attached hereto as Exhibit  B (or as otherwise agreed to in good
faith between the Company and Canaccord).

(b)        Notice of Commission Stop Orders.  The Company will advise Canaccord,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of the
Prospectus or other prospectus in respect of the Shares, of any notice of
objection of the Commission to the use of the form of the Registration Statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the form of the Registration Statement or the
Prospectus or for additional information; and, in the event of the issuance of
any such stop order or of any such order preventing or suspending the use of the
Prospectus in respect of the Shares or suspending any such qualification, to
promptly use its commercially reasonable efforts to obtain the withdrawal of
such order; and in the event of any such issuance of a notice of objection,
promptly to take such reasonable steps as may be necessary to permit offers and
sales of the Placement Shares by Canaccord, which may include, without
limitation, amending the Registration Statement or filing a new registration
statement, at the Company’s expense (references herein to the Registration
Statement shall include any such amendment or new registration statement).

(c)        Delivery of Prospectus; Subsequent Changes.  Within the time during
which a prospectus relating to the Shares is required to be delivered by
Canaccord under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 or Rule 173(a) under the
Securities Act), the Company will comply with all requirements imposed upon it
by the Securities Act and by the Rules and Regulations, as from time to time in
force, and will file on or before their respective due dates all reports
required to be filed by it with the Commission pursuant to Sections 13(a),
13(c), 15(d), if applicable, or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will immediately
notify Canaccord to suspend the offering of Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d)        NYSE American Filings.  In connection with the offering and sale of
the Placement Shares, the Company will file with the NYSE American all documents
and notices, and make all certifications, required by the NYSE American of
companies that have securities that are listed on the NYSE American.





-20-

--------------------------------------------------------------------------------

 



 

(e)        Listing of Placement Shares.  The Company will use commercially
reasonable efforts to cause the Placement Shares to be listed on the NYSE
American and to qualify the Placement Shares for sale under the securities laws
of such jurisdictions as Canaccord designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction.

(f)        Delivery of Registration Statement and Prospectus.  The Company will
furnish to Canaccord and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

(g)        [Intentionally Omitted].

(h)        Earnings Statement.  The Company will make generally available to its
security holders as soon as reasonably practicable, but in any event not later
than 15 months after the end of the Company’s current fiscal quarter, an
earnings statement covering a 12-month period that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(i)         Expenses.

(i)        The Company, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, will pay or cause to be paid
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each Prospectus and of
each amendment and supplement thereto and each Issuer Free Writing Prospectus
(as defined in Section 8 of this Agreement), (ii) the preparation, issuance and
delivery of the Placement Shares, (iii) all fees and disbursements of the
Company’s counsel, accountants and other advisors, (iv) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(e) of this Agreement, including filing fees in connection therewith,
(v) the printing and delivery to Canaccord of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (vi) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on the NYSE American, and (vii) any filing





-21-

--------------------------------------------------------------------------------

 



 

fees and expenses incident to any review by FINRA (including reasonable fees and
disbursements of counsel to Canaccord incurred in connection therewith in an
amount not to exceed $10,000) related to the Commission and FINRA.

(ii)       In addition to any fees that may be payable to Canaccord hereunder
and regardless of whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, the Company shall reimburse
Canaccord for all of its reasonable and documented expenses, up to a maximum
reimbursement of $50,000, arising out of this Agreement (including travel and
related expenses, the costs of document preparation, production and
distribution, third party research and database services and the reasonable and
documented fees and disbursements of counsel to Canaccord) within ten (10) days
of the presentation by Canaccord to the Company of a reasonably detailed
statement therefor.

(j)         Use of Proceeds.  The Company will use the net proceeds as described
in the Prospectus.

(k)        Other Sales.  Without the prior written consent of Canaccord (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
will not (A) directly or indirectly, offer to sell, sell, announce the intention
to sell, contract to sell, pledge, lend, grant or sell any option, right or
warrant to sell or any contract to purchase, purchase any contract or option to
sell or otherwise transfer or dispose of any Common Shares (other than the
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Shares, warrants or any rights to
purchase or acquire, Common Shares or file any registration statement under the
Securities Act with respect to any of the foregoing (other than a registration
statement on Form S-8), or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Shares, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Shares, whether any such swap or transaction described in clause (A) or (B)
above is to be settled by delivery of Common Shares or such other securities, in
cash or otherwise, during the period beginning on the fifth (5th) Business Day
immediately prior to the date on which any Placement Notice is delivered by the
Company hereunder and ending on the fifth (5th) Business Day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice. The foregoing sentence shall not apply to (i)
Common Shares, options to purchase Common Shares or Common Shares issuable upon
the exercise of options, restricted share awards, restricted share unit awards,
Common Shares issuable upon vesting of restricted share unit awards, or other
equity awards or Common Shares issuable upon exercise or vesting of equity
awards, pursuant to any employee or director (x) equity award or benefits plan
or otherwise approved by the Company’s Board of Directors, (y) share ownership
or share purchase plan or (z) dividend reinvestment plan (but not shares subject
to a waiver to exceed plan limits in its





-22-

--------------------------------------------------------------------------------

 



 

dividend reinvestment plan) of the Company whether now in effect or hereafter
implemented, and (ii) Common Shares issuable upon conversion of securities or
the exercise of warrants, options or other rights in effect or outstanding on
the date hereof.

(l)        Change of Circumstances.  The Company will, at any time a Placement
Notice is outstanding, advise Canaccord immediately after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect any opinion, certificate, letter or other document provided to
Canaccord in connection with such Placement Notice; and without the prior
written consent of Canaccord (which consent shall not be unreasonably withheld),
the Company will not directly or indirectly in any other “at the market” or
continuous equity transaction offer to sell, sell, contract to sell, grant any
option to sell or otherwise dispose of any Common Shares (other than the
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Shares, warrants or any
rights to purchase or acquire, Common Shares prior to the later of the
termination of this Agreement and the tenth (10th) day immediately following the
final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice; provided, however, that such restrictions will not be
applicable to the Company’s issuance or sale of (i) Common Shares, options to
purchase Common Shares or Common Shares issuable upon the exercise of options,
restricted share awards, restricted share unit awards, Common Shares issuable
upon vesting of restricted share unit awards, or other equity awards or Common
Shares issuable upon exercise or vesting of equity awards, pursuant to any
employee or director (x) equity award or benefits plan or otherwise approved by
the Company’s Board of Directors, (y) share ownership or share purchase plan or
(z) dividend reinvestment plan (but not shares subject to a waiver to exceed
plan limits in its dividend reinvestment plan) of the Company whether now in
effect or hereafter implemented, and (ii) Common Shares issuable upon conversion
of securities or the exercise of warrants, options or other rights in effect or
outstanding on the date hereof.

(m)      Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by Canaccord or its agents, including,
without limitation, providing information and making available documents and the
Company’s senior corporate officers, as Canaccord may reasonably request;
provided, however, that the Company shall be required to make available senior
corporate officers only (i) by telephone or at the Company’s principal offices
and (ii) during the Company’s ordinary business hours.

(n)       Affirmation of Representations, Warranties, Covenants and Other
Agreements.  Upon commencement of the offering of the Placement Shares under
this Agreement (and upon the recommencement of the offering of the Placement
Shares under this Agreement following any termination of a suspension of sales
hereunder), and at each Applicable Time, the Company shall be deemed to have
affirmed each representation, warranty, covenant and other agreement contained
in this Agreement.





-23-

--------------------------------------------------------------------------------

 



 

(o)       Required Filings Relating to Placement of Placement Shares.  In each
Annual Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company
in respect of any quarter in which sales of Placement Shares were made by
Canaccord under this Agreement (each date on which any such document is filed,
and any date on which an amendment to any such document is filed, a “Company
Periodic Report Date”), the Company shall set forth with regard to such quarter
the number of Shares sold through Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

(p)       Representation Dates; Certificate.   During the term of this
Agreement, on the date of each Placement Notice given hereunder, promptly upon
each request of Canaccord, and each time the Company (i) files the Prospectus
relating to the Placement Shares or amends or supplements(other than a
prospectus supplement relating solely to an offering of securities other than
the Placement Shares) the Registration Statement or the Prospectus relating to
the Placement Shares by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares; (ii)
files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company shall furnish
Canaccord (but in the case of clause (iv) above only if Canaccord reasonably
determines that the financial information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit A.  The
requirement to provide a certificate under this Section 7(p) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date following the delivery of such Placement Notice; provided, however, that
such waiver shall not apply for any Representation Date on which the Company
files its annual report on Form 10-K.

Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide Canaccord with a certificate under this Section 7(p),
then before the Company delivers the Placement Notice or Canaccord sells any
Placement Shares, the Company shall provide Canaccord with a certificate, in the
form attached hereto as Exhibit A, dated the date of the Placement Notice.





-24-

--------------------------------------------------------------------------------

 



 

(q)       Legal Opinions.  Upon execution of this Agreement, upon the
commencement of the offering of the Placement Shares under this Agreement (and
upon the recommencement of the offering of the Placement Shares under this
Agreement following any termination of a suspension of sales hereunder), and as
promptly as reasonably practicable following each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit A for which no waiver is applicable, the Company will
furnish or cause to be furnished to Canaccord (i) the written opinion letter and
negative assurance of Squire Patton Boggs (US) LLP, counsel to the Company, and
(ii) the written opinion letter and negative assurance of Sheridan Ross P.C.,
intellectual property counsel to the Company, each dated the date the opinion or
letter is required to be delivered, as the case may be, in a form and substance
reasonably satisfactory to Canaccord and its counsel, or, in lieu of such
opinion and negative assurance, such counsel last furnishing such opinion and
negative assurance to Canaccord shall furnish Canaccord with a letter
substantially to the effect that Canaccord may rely on such last opinion and
negative assurance to the same extent as though each were dated the date of such
letter authorizing reliance (except that statements in such last opinion and
negative assurance shall be deemed to relate to the Registration Statement and
the Prospectus as amended and supplemented to the time of delivery of such
letter authorizing reliance).

(r)        Comfort Letters. Upon execution of this Agreement, upon the
commencement of the offering of the Placement Shares under this Agreement (and
upon the recommencement of the offering of the Placement Shares under this
Agreement following any termination of a suspension of sales hereunder), and as
promptly as reasonably practicable following each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit A for which no waiver is applicable, the Company
shall cause Plante & Moran PLLC to furnish Canaccord a letter dated the date of
this Agreement or the date of such commencement or recommencement or the date of
such Representation Date (but in the case of clauses (i) and (iv) of Section
7(p) above, only if Canaccord reasonably determines that the information
contained in such filings with the Commission contains a material change in the
financial disclosure of the Company), as the case may be (the “Comfort
Letters”), in form and substance satisfactory to Canaccord, (i) confirming that
they are registered independent public accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of such date, the conclusions and findings of the
firm with respect to the financial information and other matters included in or
incorporated by reference in the Registration Statement as ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information which would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration





-25-

--------------------------------------------------------------------------------

 



 

Statement and the Prospectus, as amended and supplemented to the date of such
letters.

(s)        Market Activities.  The Company will not, directly or indirectly
(without giving effect to the activities of Canaccord), (i) take any action
designed to cause or result in, or that constitutes or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares or
(ii) sell, bid for, or purchase the Shares, or pay anyone any compensation for
soliciting purchases of the Shares other than Canaccord.

(t)        Insurance.  The Company and its Subsidiaries shall maintain, or cause
to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for companies engaged in similar businesses in similar
industries.

(u)       Compliance with Laws.  The Company and its Subsidiaries shall comply
with all applicable federal, state and local or foreign law, rule, regulation,
ordinance, order or decree, except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect.  Furthermore, the
Company and its Subsidiaries shall maintain, or cause to be maintained, all
material environmental permits, licenses and other material authorizations
required by federal, state and local law in order to conduct their businesses as
described in the Prospectus, and the Company and its Subsidiaries shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such material permits, licenses and authorizations and with
applicable environmental laws, except where the failure to maintain or be in
compliance with such permits, licenses and authorizations would not reasonably
be expected to have a Material Adverse Effect.

(v)       Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.

(w)      Securities Act and Exchange Act. The Company will use commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Shares as
contemplated by the provisions hereof and the Prospectus.

(x)       No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and
Canaccord in its capacity as principal or agent hereunder, neither Canaccord nor
the Company (including its agents and representatives, other than Canaccord in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),
required to be





-26-

--------------------------------------------------------------------------------

 



 

filed by it with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Common Shares hereunder.

(y)       Sarbanes-Oxley Act. The Company will use its commercially reasonable
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

(z)       Consent to Canaccord Trading.  The Company consents to Canaccord
trading in the Common Shares of the Company for Canaccord’s own account and for
the account of its clients at the same time as sales of Placement Shares occur
pursuant to this Agreement.

(aa)      Actively Traded Security.  If, at the time of execution of this
Agreement, the Company’s Common Shares is not an “actively traded security”
exempted from the requirements of Rule 101 of Regulation M under the Exchange
Act by subsection (c)(1) of such rule, the Company shall notify Canaccord at the
time the Common Shares become an “actively traded security” under such
rule.  Furthermore, the Company shall notify Canaccord immediately if the Common
Shares, having once qualified for such exemption, cease to so qualify.

8.         Additional Representations and Covenants of the Company.

(a)        Issuer Free Writing Prospectuses.

(i)        The Company represents that it has not made, and covenants that,
unless it obtains the prior written consent of Canaccord, it will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus required to be filed by it with the Commission or retained by the
Company under Rule 433 of the Securities Act; except as set forth in a Placement
Notice, no use of any Issuer Free Writing Prospectus has been consented to by
Canaccord. The Company agrees that it will comply with the requirements of Rules
164 and 433 of the Securities Act applicable to any Issuer Free Writing
Prospectus, including timely filing with the Commission or retention where
required and legending.

(ii)       The Company agrees that no Issuer Free Writing Prospectus, if any,
will include any information that conflicts with the information contained in
the Registration Statement, including any document incorporated by reference
therein that has not been superseded or modified, or the Prospectus. In
addition, no Issuer Free Writing Prospectus, if any, will include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided however, the foregoing shall not apply to any
statements or omissions in any Issuer Free Writing Prospectus made in reliance
on information furnished in writing to the Company by  Canaccord expressly
stating that such information is intended for use therein.





-27-

--------------------------------------------------------------------------------

 



 

(iii)      The Company agrees that if at any time following issuance of an
Issuer Free Writing Prospectus any event occurred or occurs as a result of which
such Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus or would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Company will give prompt notice thereof to
Canaccord and, if requested by Canaccord, will prepare and furnish without
charge to Canaccord an Issuer Free Writing Prospectus or other document which
will correct such conflict, statement or omission; provided, however, the
foregoing shall not apply to any statements or omissions in any Issuer Free
Writing Prospectus made in reliance on information furnished in writing to the
Company by Canaccord expressly stating that such information is intended for use
therein.

(b)       Non-Issuer Free Writing Prospectus.  The Company consents to the use
by Canaccord of a free writing prospectus that (a) is not an “Issuer Free
Writing Prospectus” as defined in Rule 433 under the Securities Act, and
(b) contains only information describing the preliminary terms of the Shares or
their offering, or information permitted under Rule 134 under the Securities
Act; provided that Canaccord covenants with the Company not to take any action
that would result in the Company being required to file with the Commission
under Rule 433(d) under the Securities Act a free writing prospectus prepared by
or on behalf of Canaccord that otherwise would not be required to be filed by
the Company thereunder, but for the action of Canaccord and the Company shall
have consented to the form and substance of such free writing prospectus prior
to its use by Canaccord.

(c)        Distribution of Offering Materials.  The Company has not distributed
and will not distribute, during the term of this Agreement, any offering
materials in connection with the offering and sale of the Placement Shares other
than the Registration Statement, Prospectus or any Issuer Free Writing
Prospectus reviewed and consented to by Canaccord and included in a Placement
Notice (as described in clause (a)(i) above).

9.         Conditions to Canaccord’s Obligations.  The obligations of Canaccord
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein and in the applicable Placement Notices, to the due performance by the
Company of its obligations hereunder, to the completion by Canaccord of a due
diligence review satisfactory to Canaccord in its reasonable judgment, and to
the continuing satisfaction (or waiver by Canaccord in its sole discretion) of
the following additional conditions:

(a)       Registration Statement Effective.  The Registration Statement shall
have become effective and shall be available for the sale of (i) all Placement
Shares issued





-28-

--------------------------------------------------------------------------------

 



 

pursuant to all prior Placements and not yet sold by Canaccord and (ii) all
Placement Shares contemplated to be issued by the Placement Notice relating to
such Placement.

(b)       No Material Notices.  None of the following events shall have occurred
and be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state or foreign or
other governmental, administrative or self-regulatory authority during the
period of effectiveness of the Registration Statement, the response to which
might reasonably require any amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state or foreign or other governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate.

(c)       No Misstatement or Material Omission.  Canaccord shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
Canaccord’s opinion is material, or omits to state a fact that in Canaccord’s
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.

(d)        Material Changes.  Except as contemplated and appropriately disclosed
in the Prospectus, or disclosed in the Company’s reports filed with the
Commission, in each case at the time the applicable Placement Notice is
delivered, there shall not have been any material change, on a consolidated
basis, in the authorized capital shares of the Company and its Subsidiaries, or
any Material Adverse Effect, or any development that may reasonably be expected
to cause a Material Adverse Effect, or a downgrading in or withdrawal of the
rating assigned to any of the Company’s securities by any rating organization or
a public announcement by any rating organization that it has under surveillance
or review its rating of any of the Company’s securities, the effect of which, in
the sole judgment of Canaccord





-29-

--------------------------------------------------------------------------------

 



 

(without relieving the Company of any obligation or liability it may otherwise
have), is so material as to make it impracticable or inadvisable to proceed with
the offering of the Placement Shares on the terms and in the manner contemplated
in the Prospectus.

(e)        Certificate.   Canaccord shall have received the certificate required
to be delivered pursuant to Section 7(p) on or before the date on which delivery
of such certificate is required pursuant to Section 7(p).

(f)        Legal Opinions.  Canaccord shall have received the opinion and letter
of counsel to the Company required to be delivered pursuant Section 7(q) on or
before the date on which such delivery of such opinion and letter are required
pursuant to Section 7(q).  In addition, Canaccord shall have received a negative
assurance letter of Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo P.C., counsel
to Canaccord, on such dates and with respect to such matters as Canaccord may
reasonably request.

(g)       Comfort Letters.  Canaccord shall have received the Comfort Letters
required to be delivered pursuant Section 7(r) on or before the date on which
such delivery of such letters are required pursuant to Section 7(r).

(h)       Approval for Listing; No Suspension.  The Placement Shares shall have
either been (i) approved for listing, subject to notice of issuance, on the NYSE
American, or (ii) the Company shall have filed an application for listing of the
Placement Shares on the NYSE American at or prior to the issuance of the
Placement Notice.  Trading in the Common Shares shall not have been suspended on
the NYSE American.

(i)        Other Materials.  On each date on which the Company is required to
deliver a certificate pursuant to Section 7(p), the Company shall have furnished
to Canaccord  such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

(j)        Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

(k)       No Termination Event.  There shall not have occurred any event that
would permit Canaccord to terminate this Agreement pursuant to Section 12(a).

10.       Indemnification and Contribution.

(a)        Company Indemnification.  The Company will indemnify and hold
harmless Canaccord and each person, if any, who controls Canaccord against any
losses,





-30-

--------------------------------------------------------------------------------

 



 

claims, damages or liabilities, joint or several, to which Canaccord or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, the Disclosure Package, or any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act, or any amendment or supplement to the Registration
Statement, the Prospectus or the Disclosure Package, or in any application or
other document executed by or on behalf of the Company or based on written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify the Placement Shares under the securities laws thereof or
filed with the Commission, or arise out of or are based upon the omission or
alleged omission to state in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus, or the Disclosure Package or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Placement Shares under the securities laws thereof or filed with the
Commission a material fact required to be stated in it or necessary to make the
statements in it not misleading, and will reimburse Canaccord for any reasonable
and documented legal expenses of counsel for Canaccord and one set of local
counsel in each applicable jurisdiction for Canaccord, and for other expenses
reasonably incurred by Canaccord in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or the Disclosure Package, or any
such amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by and through Canaccord  expressly
for use therein.

(b)       Canaccord Indemnification.  Canaccord will indemnify and hold harmless
the Company, its directors, its officers who signed the Registration Statement
and each person, if any, who controls the Company within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages or liabilities to which the Company may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, any Issuer Free
Writing Prospectus or any non-Issuer Free Writing Prospectus used pursuant to
Section 8(b), or arise out of or are based upon the omission or alleged omission
to state therein a material fact, in the case of the Registration Statement or
any





-31-

--------------------------------------------------------------------------------

 



 

amendment thereto, required to be stated therein or necessary to make the
statements therein not misleading and, in the case of the Prospectus or any
supplement thereto, the Disclosure Package, the Issuer Free Writing Prospectus
or any non-Issuer Free Writing Prospectus, necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, any Issuer Free
Writing Prospectus, or any non-Issuer Free Writing Prospectus in reliance upon
and in conformity with written information furnished to the Company by and
through Canaccord expressly for use therein; and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.

(c)        Procedure.  Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, promptly notify such indemnifying
party in writing of the institution of such action and such indemnifying party
shall assume the defense of such action, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the failure to so notify such indemnifying
party shall not relieve such indemnifying party from any liability which such
indemnifying party may have to any indemnified party or otherwise.  (The
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless the employment of such
counsel shall have been authorized in writing by the indemnifying party in
connection with the defense of such action or the indemnifying party shall not
have, within a reasonable period of time in light of the circumstances, employed
counsel to defend such action or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party (in which case such indemnifying party shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by such
indemnifying party and paid as incurred (it being understood, however, that such
indemnifying party shall not be liable to the expenses of more than one separate
counsel (in addition to any local counsel) in any one action or series of
related actions in the same jurisdiction representing the indemnified parties
who are parties to such action).   No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of





-32-

--------------------------------------------------------------------------------

 



 

such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.  No indemnifying party shall be liable for any settlement of any action
or claim affected without its written consent, which consent shall not be
unreasonably withheld.

(d)       Contribution.  If the indemnification provided for in this Section 10
is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares.  If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and Canaccord on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and Canaccord on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company, bear to the total underwriting discounts, commissions and other
fees received by Canaccord.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or Canaccord on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
Canaccord agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this subsection (d),
Canaccord shall not be required to contribute any amount in excess of the amount
by which the total price at which the Placement Shares distributed to the public
by it were offered to the public exceeds the amount of any damages which
Canaccord has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the





-33-

--------------------------------------------------------------------------------

 



 

meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e)        Obligations.  The obligations of the Company under this Section 10
shall be in addition to any liability which the Company may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls Canaccord within the meaning of the Securities Act; and the obligations
of Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

11.       Representations and Agreements to Survive Delivery.  All
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall remain operative and in full force and effect
regardless of (i) any investigation made by or on behalf of Canaccord, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12.       Termination.

(a)       Canaccord shall have the right to terminate this Agreement at any time
by giving notice as hereinafter specified if (i) any Material Adverse Effect has
occurred, or any development that is reasonably expected to cause a Material
Adverse Effect has occurred or any other event has occurred which, in the sole
judgment of Canaccord, may materially impair Canaccord’s ability to proceed with
the offering to sell the Shares, (ii) the Company shall have failed, refused or
been unable, at or prior to any Settlement Date, to perform any material
agreement on its part to be performed hereunder, (iii) any other condition of
Canaccord’s obligations hereunder is not fulfilled, or (iv) any suspension or
limitation of trading in the Common Shares of the Company on the NYSE American
shall have occurred. Any such termination shall be without liability of any
party to any other party except that the provisions of Section 7(i) (Expenses),
Section 10 (Indemnification), Section 11 (Survival of Representations), Section
12(f) (Termination), Section 17 (Applicable Law; Consent to Jurisdiction) and
Section 18 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Canaccord elects to terminate this
Agreement as provided in this Section 12(a),  Canaccord shall provide the
required notice as specified in Section 13 (Notices).

(b)       The Company shall have the right to terminate this Agreement in its
sole discretion at any time by giving ten (10) days’ notice as hereinafter
specified. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(i),  Section 10,
 Section 11,  Section 12(f),  Section 17 and Section 18 hereof shall remain in
full force and effect notwithstanding such termination.





-34-

--------------------------------------------------------------------------------

 



 

(c)       In addition to, and without limiting Canaccord’s rights under
Section 12(a),  Canaccord shall have the right to terminate this Agreement in
its sole discretion at any time after the date of this Agreement by giving ten
(10) days’ notice as hereinafter specified. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(i),  Section 10,  Section 11,  Section 12(f),  Section 17 and
Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

(d)       This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a),  12(b) or 12(c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(i),  Section 10,
 Section 11,  Section 12(f),  Section 17 and Section 18 shall remain in full
force and effect.

(e)        Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Canaccord or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

(f)        In the event that the Company terminates this Agreement, as permitted
under Section 12(b), the Company shall be under no continuing obligation
pursuant to this Agreement to utilize the services of Canaccord in connection
with any sale of securities of the Company or to pay any compensation to
Canaccord other than compensation with respect to sales of Placement Shares
subscribed on or before the termination date and the Company shall be free to
engage other placement agents and underwriters from and after the termination
date with no continuing obligation to Canaccord.

13.       Notices.  All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts  02110

Attention:  ECM, General Counsel

E-mail:  jpardi@cgf.com; aviles@cgf.com

 

With a copy to:

 

Mintz Levin

One Financial Center

Boston, MA  02111

Attention:  William C. Hicks

E-mail:  wchicks@mintz.com

 





-35-

--------------------------------------------------------------------------------

 



 

or if sent to the Company, shall be delivered to:

 

Ampio Pharmaceuticals, Inc.

373 Inverness Parkway, Suite 200

Englewood, CO 80112

Attention:  Michael Macaluso, CEO

E-mail:  mmacaluso@ampiopharma.com

 

With a copy to:

 

Squire Patton Boggs (US) LLP

4900 Key Tower

127 Public Square

Cleveland, OH 44114

Attention: Leah G. Brownlee

Email: leah.brownlee@squirepb.com

 

Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., eastern time, on a Business Day or, if such
day is not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) if sent by email, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day other than a day on which
banks are permitted or required to be closed in New York City.

14.       Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the Company and Canaccord and their respective successors
and the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, provided, however, that Canaccord
may assign its rights and obligations hereunder to an affiliate of Canaccord
without obtaining the Company’s consent.

15.       Adjustments for Share Splits.  The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Shares.





-36-

--------------------------------------------------------------------------------

 



 

16.       Entire Agreement; Amendment; Severability.  This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17.        Applicable Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

18.       Waiver of Jury Trial.  The Company and Canaccord hereby irrevocably
waive any right either may have to a trial by jury in respect of any claim based
upon or arising out of this agreement or any transaction contemplated hereby.

19.       Absence of Fiduciary Duties.  The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They further acknowledge that
Canaccord has not been engaged by the Company to provide, and has not provided,
financial advisory services in connection with the terms of the offering and
sale of the Shares nor has Canaccord assumed at any time a fiduciary
relationship to the Company in connection with such offering and sale. The
parties also acknowledge that the provisions of this Agreement fairly allocate
the risks of the transactions contemplated hereby among them in light of their
respective knowledge of the Company and their respective abilities to
investigate its affairs and business in order to assure that full and adequate
disclosure has been made in the Registration Statement and the Prospectus (and
any amendments and supplements thereto). The Company hereby waives, to the
fullest extent permitted by law, any claims it may have against Canaccord for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees
Canaccord shall have no liability (whether direct or indirect) to the Company in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company, including shareholders,
employees or creditors of Company.





-37-

--------------------------------------------------------------------------------

 



 

20.       Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 10 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Shares shall be deemed to be a successor merely by reason of such
purchase.

21.       Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent to or approval of any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

22.       Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

23.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or email
transmission.

 

 



-38-

--------------------------------------------------------------------------------

 



 

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 

 

 

 

Very truly yours,

 

 

 

Ampio Pharmaceuticals, INC.

 

 

 

 

 

By:

/s/ Thomas E. Chilcott

 

Name:

Thomas E. Chilcott

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

ACCEPTED

 

as of the date first-above written:

 

 

 

CANACCORD GENUITY LLC

 

 

 

 

 

By:

/s/ Eugene Rozelman

 

Name:

Eugene Rozelman

 

Title:

Managing Director

 

 

 

 

 



[Signature page to Equity Distribution Agreement]

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

 

The Authorized Representatives of the Company are as follows:

 

Name and Office / Title

E-mail Address

Telephone Numbers

Fax Number

Michael Macaluso,

Chief Executive Officer

mmacaluso@ampiopharma.com

Office: (720) 437-6500

 

N/A

Tom Chilcott,

Chief Financial Officer

tchilcott@ampiopharma.com

Office: (720) 437-6513

Cell: (303) 523-0755

N/A

 

 

The Authorized Representatives of Canaccord are as follows:

 

Name and Office / Title

E-mail Address

Telephone Numbers

Fax Number

Jennifer Pardi  /
Head of U.S. Equity
Capital Markets

jpardi@cgf.com

AND

USecm@cgf.com

 

Office: 617-788-1554

Cell:  781-844-5914

N/A

 

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

OFFICER’S CERTIFICATE

 

I, [name of executive officer], the [title of executive officer] of Ampio
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), do hereby certify
in such capacity and on behalf of the Company pursuant to Section 7(p) of the
Equity Distribution Agreement dated April [12], 2019 (the “Distribution
Agreement”) between the Company and Canaccord Genuity LLC, to the best of my
knowledge that:

(i)         The representations and warranties of the Company in Section 6 of
the Distribution Agreement (A) to the extent such representations and warranties
are subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii)       The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Distribution
Agreement at or prior to the date hereof.

 

Date: ______________

By:

 

 

 

Name:

Title:

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT B

[FORM OF AMENDMENT TO EQUITY DISTRIBUTION AGREEMENT]

[          ] [    ], 2019

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

Ladies and Gentlemen:

This Amendment No. [    ] to the Equity Distribution Agreement, dated as of the
date first set forth above (this “Amendment”) amends that certain Equity
Distribution Agreement, dated as of [          ] [    ], 2019 (the “Agreement”),
by and among Canaccord Genuity LLC (“Canaccord”) and Ampio Pharmaceuticals,
Inc., a Delaware corporation (the “Company”). Capitalized terms not otherwise
defined in this Amendment shall have the respective meanings ascribed to them in
the Agreement.

BACKGROUND

A. On [          ] [    ], 2019, the Company and Canaccord entered into the
Agreement, which provided for the issuance and sale from time to time of up to
$24,650,000 Common Shares, under the Company’s registration statement on Form
S-3 (Registration No. 333-217094) (the “Old Registration Statement”).

B. The Old Registration Statement expired on the third anniversary of the
effective date, which was [      ] [    ], 2020.

C. The parties now wish to amend the Agreement in order to allow the continued
offer and sale of up to $[           ] of Common Shares under a separate
registration statement on Form S-3 (Registration No. [              ]) (the “New
Registration Statement”).

AGREEMENT

In consideration of the foregoing, the parties hereby agree as follows:

1. Filing of New Registration Statement. The term “Registration Statement” in
the Agreement shall be deemed to mean, prior to [          ] [    ], 2020, the
Old Registration Statement and from and after the date of this Amendment, the
New Registration Statement. Sales under the New Registration Statement may
commence at any time after the filing of a prospectus supplement pursuant to
Rule 424(b) under the Securities Act, which shall contain substantially the same
plan of distribution as contained in the prospectus supplement filed with
respect to the Old Registration Statement (the “New Prospectus Supplement”).
References in the Agreement, as amended, to the “Prospectus” shall, with respect
to sales made under the New Registration Statement, refer to the New Prospectus
Supplement and the base prospectus dated [             ] [    ], 2020 and
related to the New Registration Statement.

2. Representations and Warranties. The Company hereby represents and warrants
that the representations and warranties of each of the Company as set forth in
Section 6 of the Agreement, are true and correct as of the date of this
Amendment.

3. Miscellaneous. All other terms of the Agreement shall remain in full force
and effect including, without limitation, all indemnification and contribution
terms set forth therein.





2

--------------------------------------------------------------------------------

 



 

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 

 

 

 

Very truly yours,

 

 

 

Ampio Pharmaceuticals, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ACCEPTED

 

as of the date first-above written:

 

 

 

CANACCORD GENUITY LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------